Citation Nr: 0900102	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from January 1968 to July 
1969.  The veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge in March 2007, and 
a transcript of the hearing is of record.

This case was remanded in August 2007 by the Board of 
Veterans' Appeals (Board) to the Department of Veterans 
Affairs (VA) Regional Office in Wichita, Kansas (RO) for 
additional development, to include a current audiological 
evaluation.  


FINDING OF FACT

The competent medical evidence of record shows that the 
veteran's service-connected bilateral hearing loss is 
productive of no worse than level I hearing acuity in the 
right ear and level II hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for the service-connected bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.85 including Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the RO sent the veteran a letter in September 
2004, prior to adjudication, which informed him of the 
requirements needed to establish entitlement to an increased 
evaluation.

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  No additional 
private evidence was subsequently added to the claims files.  

In compliance with the duty to notify the veteran of what 
information would substantiate his claim, the veteran was 
informed in a September 2007 letter that an effective date 
would be assigned if his claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was also advised that VA used a published schedule 
for rating disabilities that determined the rating assigned 
and that evidence considered in determining the disability 
rating included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA audiological examinations 
were conducted in November 2004, May 2005, and October 2007.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issue decided on 
appeal.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his March 2007 video conference hearing.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Analysis of the Claim

The veteran's service-connected bilateral high frequency 
hearing loss has been rated by the RO as noncompensable under 
the provisions of Diagnostic Code 6100.  Since his claim was 
received in 2004, the current version of rating criteria for 
bilateral hearing loss which became effective June 10, 1999, 
is for consideration.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The competent medical evidence of record includes a November 
2004 VA audiogram report which reflects pure tone thresholds, 
in decibels, as follows:







HERTZ

1000 2000 3000 4000 RIGHT 20 25 40 65 LEFT 25 20 55 60

The average puretone threshold was 38 in the right ear and 40 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in each ear.

A May 2005 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:

HERTZ

1000 2000 3000 4000 RIGHT 20 30 40 70 LEFT 20 25 60 65

The average puretone threshold was 40 in the right ear and 43 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 96 
percent in the left ear.

VA treatment records reveal that the veteran was given 
hearing aids in January 2006.

An October 2007 VA audiological evaluation showed pure tone 
thresholds, in decibels, as follows:

HERTZ

1000 2000 3000 4000 RIGHT 25 35 60 80 LEFT 55 50 85 80

The average puretone threshold was 50 in the right ear and 68 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.

The Board finds that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears.  
Applying the criteria found in 38 C.F.R. 
§§ 4.85-4.87, the veteran's November 2004 and May 2005 
audiological examination reports yield level I hearing in 
each ear, while the October 2007 audiological examination 
report translates to level I hearing in the right ear and 
level II hearing in the left ear.  Entering each of the 
category designations from the above audiological examination 
reports for each ear into Table VII results in a 0 disability 
rating under Diagnostic Code 6100.

The Board has carefully reviewed and considered the veteran's 
hearing testimony and written statements.  However, the Board 
must base its decision on the relevant medical evidence of 
record, and is bound by law to apply VA regulatory criteria.  
As noted above, the Court has indicated that rating of 
hearing loss disability involves a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  In the veteran's 
case, the degree of bilateral hearing loss shown by 
examination fails to meet the criteria for a 10 percent 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating at this time.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

A compensable evaluation for service-connected bilateral 
hearing loss is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


